DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/17/2021 has been entered and considered for this Office Action.

Examiner Interview
An interview was held on 11/17/2021. See attached interview summary form.

Response to Arguments/Remarks
Applicant summary of the interview which took place on 5/26/2021 is acknowledged.
Applicant's arguments filed 8/17/2021 have been fully considered but they are not entirely persuasive.
Regarding the §112(b) rejection, Applicant argues against the rejection by way of amendment. The amendment makes clear the ultrasound signals are further limited by two limitations, the first being that they have frequencies in a first frequency range and the second being that they are powered to penetrate a depth of 10-25 cm within a subject. Further, the ordinarily skilled artisan would have understood that “powered to penetrate a depth of 10-25 cm” in this context means that the ultrasound signals 
In view of the amendments to the claims, the previously raised rejection(s) in view of prior art has/have been withdrawn in favor of new grounds of rejection(s) based on a combination of newly cited references:
Liu et al., US 2010/0137716 A1,
Gritzky, US 2005/0113689 A1, and
Kanda et al., US 2008/0015441 A1.
See rejection below.
Applicant argues against the non-statutory double patenting rejection in view of amendments to the claims. New grounds of rejection are presented below in view of the amendments to the claims. See rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 2010/0137716 A1 (hereinafter “Liu”) in view of Gritzky, US 2005/0113689 A1 (hereinafter “Gritzky”) and Kanda et al., US 2008/0015441 A1 (hereinafter “Kanda”).
Regarding claim 1, Liu teaches an ultrasound device (multi-functional linear ultrasound imaging system, Fig. 3, ¶ [0024]-[0026]), comprising:
an array of ultrasonic transducers (ultrasound probe 2 which may be a linear array probe) operable as each of a linear probe and a phased array probe (“In order to make a linear array probe realize appropriate sector scan so as to reduce the times of switching probes and the steps of disinfection in emergency room, surgical room or at ambulance, the he present invention newly designs or selects the current linear array probe having a deflection angle of more than 25°, e.g. between 30° and 60°, preferable between 35° to 45°, such that the linear array probe can perform both linear scan and sector scan.” ¶ [0022]; “In the multi-functional ultrasound imaging system shown in FIG. 3, in order to make a linear array probe that normally generates a linear scan sequence […] generate additional sector scan or extended sector scan, a current linear array probe […] having a big deflection angle as required is selected or a linear array probe […] having a big deflection angle as required is newly designed such that it not only supports normal linear scan […], but also supports additional sector scan or additional extended sector scan. The deflection angle of said linear array probe […] is larger than 25°, preferably, between 30° and 45°. Besides, a digital beamformer in the receiving unit 6 and the scan converting unit 10 as well as display unit 12 are also designed to support said two types of scan.” ¶ [0028]; the ordinarily skilled artisan would understand that “sector scan” is synonymous with “phased array”, therefore operating the linear array probe to perform sector scanning reads on operating the linear array probe as a phased array probe); and
a controller (control unit 18 and operating unit 20) coupled to the array of ultrasonic transducers and configured to control the array of ultrasonic transducers to selectively operate as any of the linear probe and the phased array probe to image at a depth (“Embodiments of the invention are described taking a multi-functional linear ultrasound imaging system as an example in the following text: FIG. 8A is an illustration of the additional sector scan generated by the multi-functional linear ultrasound imaging system according to the present invention. The multi-functional linear ultrasound imaging system has a structure as shown in FIG. 3, which can perform normal linear scan and additional sector scan. When the multi-functional linear ultrasound imaging system is desired to generate a normal linear image, an operator operates the operating unit 20 to make the control unit 18 control the transmitting unit 4 to transmit normal linear sequences, as shown in FIG. 6, a first scan line 0, a second scan line 1, … a (n+1)th scan line n that are parallel with one another, and control the receiving unit 6 to receive the parallel linear scan line sequences returned from the transducer array of the linear array probe 2, which are then processed by the processing unit 8 and scan converted in the scan converting unit 10, a linear image is then displayed on the display unit 12. When the multi-functional linear array probe is desired to generate a sector image, the operator operates the operating unit 20 such that the control unit 18 controls the transmitting unit 4 to transmit sector sequences, as shown in FIG. 7, a first scan line 0', a second scan line 1', … , a (n+1)th scan line n' having a certain deflection angle, namely, generating a sector scan line sequence having a certain deflection angle, and controls the receiving unit 6 to receive the sector scan line sequences returned from the transducer array of the linear array probe 2, which are then processed by the processing unit 8 and scan converted in the scan converting unit 10, a sector image is then displayed on the display unit 12.” ¶ [0032]; “From FIGS. 6 and 7 it can be seen that the multi-functional linear ultrasound imaging system according to said embodiment of the present invention can generate scan of two different FOV, one is a relatively narrow normal linear scan (shown in FIG. 6), which can be used in detection of superficial parts; the other is a relatively broad sector scan (shown in FIG. 7), which can be used in sector scan of small acoustic windows (such as Cardiac).” ¶ [0033]).

Liu further teaches at ¶ [0035]-[0036]: 
[0035] Based on said concepts of the present invention, sector scan and convex scan can also be realized on a linear array probe; a linear scan and sector scan can be realized on a convex array probe. That is, the present invention is not limited to using one probe to realize two types of scan. 

[0036] More than two types of scan can be realized as required.

The ordinarily skilled artisan would have understood this to be a suggestion to use the concepts of Liu (i.e., the directivity/deflection angle of the linear probe and beamforming/scan sequences to operate the linear array probe as a linear probe and as a phased array probe) to expand Liu’s invention to realize a third type of scan (i.e., convex scan which reads on operating the linear array probe as a curvilinear probe). Liu, however, does not teach how to accomplish this.
Gritzky teaches an ultrasound device, comprising:
an array of ultrasonic transducers (array 313 of transducer 340 which has a linear surface and therefore reads on a linear transducer probe) operable as a curvilinear probe (transducer 340 is characterized as a “virtual convex transducer”, ¶ [0050]; the scan of the virtual convex transducer, Fig. 13, appears substantially the same the scan of the convex transducer which reads on a curvilinear probe, Figs. 11; therefore Gritzky can be considered to teach a linear array transducer probe operable as a curvilinear transducer); and
a controller (a beamformer is implied from beamforming/beamsteering, ¶ [0028]) coupled to the array ultrasonic transducers and configured to control the array of ultrasonic transducers to selectively operate as a curvilinear probe to image at a depth (“When using a non-mechanical transducer 10 (e.g., electrically steerable), beamforming during transmit and receive operation may be performed such that the scan sequences may be modified based on, for example, the type of scan. The sequencing and activation of the individual elements of the transducer 10 may be controlled such that, for example, the scan beam may be tilted (e.g., between ten degrees and twenty degrees) using electrical steering.” ¶ [0028] “As shown in FIG. 13, a virtual convex transducer 340 with a linear surface 342 has and has a 2D array 313 of elements and scans between first and second sides 344 and 346. The elements are steered to form a sector scan as the center 348 moves.” ¶ [0050]; as discussed above, the virtual convex transducer is a linear array transducer probe; the scan of the virtual convex transducer, Fig. 13, appears substantially the same the scan of the convex transducer which reads on a curvilinear probe, Figs. 11; therefore Gritzky teaches a beamformer configured to control the linear array transducer probe to selectively operate as a curvilinear transducer to image a depth).
It is noted that Liu teaches at ¶ [0010]:
[0010] In another aspect, a multi-functional ultrasound imaging system provides an additional sector scan or additional extended sector scan on a normal linear array probe or a convex array probe so as to realize providing two fields of view (FOV) of an ultrasound image on a linear array probe or a convex array probe. Although the additional sector scan or extended sector scan generated by the multi-functional ultrasound imaging system according to the present invention cannot achieve the precise effect of a single sector scan probe, but it saves the precious time especially in an emergent case in the emergency room, e.g. reducing the number of times of changing probes by a doctor when there is a need to scan the abdomen and cardiac parts, moreover, it provides better image quality as compared with using the current one linear array probe or convex array probe to scan two types of body parts.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu such that the 
The modified Liu invention does not teach that the array is an array of capacitive micromachined ultrasound transducers (CMUTs) and that the imaging is at a depth ranging from 1 cm to 25 cm (i.e., an image that spans the depth range of 0 cm to 25 cm also spans the depth range of 0 cm to 1 cm and also the depth range).
Kanda teaches imaging at a depth of 0 cm to 25 cm (¶ [0051]) which reads on imaging at a depth ranging from 1 cm to 25 cm (i.e., an imaging at a depth range of 0 cm to 25 cm reads on imaging at depth ranges of 1 cm to 25 cm and 0 cm to 1 cm). Kanda teaches that use of CMUTs (instead of traditional piezoelectrics), among other features, as part of their inventive technique, allows for imaging at such a wide range of depths (¶ [0046]-[0051]).
The ordinarily skilled artisan would understood that increasing the depth range of imaging increases the utility of the invention thereby further reducing the number of times of changing probes by a doctor when there is a need to scan a large depth range; i.e., in the case where imaging at shallow depths and deep depths is required, instead of switching between a probe designed for imaging at shallow depths and a probe 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Liu such that (A) the linear array transducer probe is an array of CMUTs, and such that (B) the controller is configured to control the array of CMUTs to the image at a depth ranging from 1 cm to 25 cm, as taught by Kanda; and the ordinarily skilled artisan would have been motivated to provide feature B in order to increase the utility of the invention thereby further reducing the number of times of changing probes by a doctor when there is a need to scan a large depth range, and the ordinarily skilled artisan would have been motivated to provide feature A in order to enable feature B.

Regarding claim 7, since controlling the array of CMUTs to image at an arbitrary depth within a subject would necessarily involve controlling the array of CMUTs to generate and/or detect ultrasound signals having frequencies in a first frequency range and powered to penetrate a depth of said arbitrary depth within the subject, controlling the array of CMUTs to image at depth ranging from 1 cm to 25 cm within a subject would necessarily involve controlling the array of CMUTs to generate and/or detect ultrasound signals having frequencies in a first frequency range and powered to penetrate a depth of 1 cm-25 cm (which reads on 1 cm-10 cm and 10 cm-25cm). Therefore the modified controller (i.e., the controller of Liu modified as discussed above regarding claim 1) would be configured to control the array of CMUTs to generate and/or detect ultrasound signals having frequencies in a first frequency range and 

Regarding claim 26, the modified Liu invention teaches the invention of claim 7 but does not teach that the first frequency range is contained entirely within a range of 2-4 MHz.
Kanda teaches a first frequency range of 4 MHz (¶ [0062]).
MPEP 2144.05 recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

In this case, the claim range of 2-4 MHz overlaps (or is otherwise close to) the disclosed range of 4 MHz. It therefore would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the modified Liu invention such that the first frequency range is entirely within the range of 2-4 MHz because it overlaps the range disclosed in the prior art.
Otherwise, it would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the modified Liu invention such that the first frequency range is 4 MHz (which is entirely within the range of 2-4 MHz), as taught by Kanda; and the ordinarily skilled artisan would have been motivated to make this modification because 4 MHz is suitable for imaging at the depth range of 1 cm to 25 cm .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Gritzky and Kanda as applied to claim 1 above, and further in view of Rothberg et al., US 2014/0288428 A1 (hereinafter “Rothberg”).
Liu modified by the teachings of Gritzky and Kanda teaches the invention of claim 1 as discussed above; but does not teach that the ultrasound device defines a solid-state monolithic chipset.
Rothberg teaches an ultrasound device comprising a cMUT array (102), and a controller (108), wherein the ultrasound device defines a solid-state monolithic chipset (Abstract, ¶ [0034],  Fig. 1).
See MPEP 2144.04; "the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice", In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Liu such that the ultrasound device defines a solid-state monolithic chipset as taught by Rothberg in order to integrate parts of the ultrasound device (i.e., the array, waveform generator, and controller; etc.) onto a single solid state chip. By fabricating the ultrasound device as a single (i.e., monolithic) solid-state device, assembly of the device into an apparatus such as a probe can be simplified because it would reduce the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/626,711 in view of Kanda. This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, the system of the copending Application’s claim 1 is substantially the same in that it recites a multi-modal ultrasound probe having a substantially flat transducer array configured to operate in a plurality of operating modes associated with a respective plurality of configuration profiles, including a first operating mode in which the multi-modal ultrasound probe operates the substantially flat transducer array as a linear probe, a second operating mode in which the multi- modal ultrasound probe operates the substantially flat transducer array as a phased-array probe, and a third operating mode in which the multi-modal ultrasound probe operates the substantially flat transducer array as a curvilinear probe (thereby implying an array 
Claim 1 of the copending Application does not recite that the array of ultrasonic transducers is an array of cMUTs, 
Kanda teaches imaging at a depth of 0 cm to 25 cm (¶ [0051]) which reads on imaging at a depth ranging from 1 cm to 25 cm (i.e., an imaging at a depth range of 0 cm to 25 cm reads on imaging at depth ranges of 1 cm to 25 cm and 0 cm to 1 cm). Kanda teaches that use of CMUTs (instead of traditional piezoelectrics), among other features, as part of their inventive technique, allows for imaging at such a wide range of depths (¶ [0046]-[0051]).
The ordinarily skilled artisan would understood that increasing the depth range of imaging increases the utility of the invention thereby further reducing the number of times of changing probes by a doctor when there is a need to scan a large depth range; i.e., in the case where imaging at shallow depths and deep depths is required, instead of switching between a probe designed for imaging at shallow depths and a probe designed for imaging at deep depths, the technique of Kanda enables a single probe to be able to image at a wider range of depth (i.e., both shallow and deep).


Regarding claim 7, since controlling the array of CMUTs to image at an arbitrary depth within a subject would necessarily involve controlling the array of CMUTs to generate and/or detect ultrasound signals having frequencies in a first frequency range and powered to penetrate a depth of said arbitrary depth within the subject, controlling the array of CMUTs to image at depth ranging from 1 cm to 25 cm within a subject would necessarily involve controlling the array of CMUTs to generate and/or detect ultrasound signals having frequencies in a first frequency range and powered to penetrate a depth of 1 cm-25 cm (which reads on 1 cm-10 cm and 10 cm-25cm). Therefore the modified controller (i.e., the controller of claim 1 of the reference co-pending application modified as discussed above regarding claim 1) would be configured to control the array of CMUTs to generate and/or detect ultrasound signals having frequencies in a first frequency range and powered to penetrate a depth of 10-25 cm (as well as 1 cm-10 cm) within a subject. It is noted that the claim does not define the first frequency range.

Regarding claim 26, the modified claim 1 of the reference co-pending application discussed above renders obvious claim 7 but does not recite that the first frequency range is contained entirely within a range of 2-4 MHz.
Kanda teaches a first frequency range of 4 MHz (¶ [0062]).
MPEP 2144.05 recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

In this case, the claim range of 2-4 MHz overlaps (or is otherwise close to) the disclosed range of 4 MHz. It therefore would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the modified claim 1 of the reference co-pending application such that the first frequency range is entirely within the range of 2-4 MHz because it overlaps the range disclosed in the prior art.
Otherwise, it would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the modified claim 1 of the reference co-pending application such that the first frequency range is 4 MHz (which is entirely within the range of 2-4 MHz), as taught by Kanda; and the ordinarily skilled artisan would have been motivated to make this modification because 4 MHz is suitable for imaging at the depth range of 1 cm to 25 cm (e.g., imaging the liver) based on a known frequency-dependent attenuation of 20 dB/5 cm at frequency of 4 MHz.

Claims 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/626,711 in view of Kanda applied to claim 1 above, and further in view of Rothberg. This is a provisional nonstatutory double patenting rejection.
The modified claim 1 of the copending Application covers the invention of claim 1 of the instant application but does not recite that the ultrasound device defines a solid-state monolithic chipset.
Rothberg teaches an ultrasound device comprising a cMUT array (102), and a controller (108), wherein the ultrasound device defines a solid-state monolithic chipset (Abstract, ¶ [0034],  Fig. 1).
See MPEP 2144.04; "the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice", In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify claim 1 of the co-pending Application such that the ultrasound device defines a solid-state monolithic chipset as taught by Rothberg in order to integrate the parts of the ultrasound device (i.e., the array, waveform, and controller) onto a single solid state chip. By fabricating the ultrasound device as a single (i.e., monolithic) solid-state device, assembly of the device into an apparatus such as a probe can be simplified because it would reduce the number of parts that must be assembled together (because the array and controller are already a single/monolithic piece).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793